£

 
 
  

Case.1:20-Cv-00269-JJM-LDA . Document 7 Filed 08/27/20 Page 1 of 2 PagelD #: 170

  

 

eee: hh ae — _ haeeaee

 

_ _ Eran ; ef. Lt. Lhd, _e. aL. he. Zz IE

 

 

Te GE heap ail by hotel

 

 

——E———E—————

—— : _| fe. Lp Licct beakion Ee e had eo. reed _
| _ lel: Ze pe the Lacan vey ence. Sai/ locas fe 4 45

 

 

EEL Een

 

 

_ — , Chel s Capel hari foals z TELE. LM - “£2: 2) 2h.

 

 

 

 

 

 

 

 

He a Viabes éL Llp DZ pci La Li, LETATE- Oo a
= woe a5 4 EGE Ce. —_ 7 — a
= ee! Earn i —
WV Aorknce. ee
| _ SS eubed Shbes haw Lake. as “Biel
eae Mets y- 0ag)

 

 

 

~ —_ pan et be Jase bone ad
| fabs 2A _ thee. waters

 

 

 

 

 

Over Le

 

 

 

 

 

 

 
 

Charles Emanel byte fora

Case 1:20-cv-00269-JJM-LDA Document 7 Filed 08/27/20 Page 2 of 2 PagelD #: 171

Th tty

UP ROVIRENNCE RT ORE

“ao 47

ae SYS SIGN ES aE SE

 

ni bed hfs Lcbict Court
pflice of fhe Chek
Vaidoce LL. EEE ,

CYR oc plifehan pe Dibpeda ofEE TED | ofp AEP appTdabel sflptypsvenfidpigliee

i EF
